                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
            Plaintiff,                 )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                 Case No. 3:18-cv-966-MJR-DGW
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
            Defendants.                )


DEFENDANTS TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K
  SPORTS, INC., AND VISUAL CONCEPTS ENTERTAINMENT’S FIRST SET OF
    REQUESTS FOR ADMISSION TO PLAINTIFF CATHERINE ALEXANDER

       PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure 26 and 36,

Defendants Take-Two Interactive Software, Inc. (“Take-Two”), 2K Games, Inc. (“2K Games”),

2K Sports, Inc. (“2K Sports”), and Visual Concepts Entertainment (“Visual Concepts”)

(collectively, “Take-Two”), hereby request that Plaintiff Catherine Alexander (“Plaintiff” or

“You”) admit, for the purposes of this action, the truth of the matters set forth below in writing,

and serve such answers upon counsel for Take-Two, no later than thirty (30) days after service of

these Requests for Admission (“Requests” and each a “Request”).




                                                 1
                                 GENERAL INSTRUCTIONS

         1.    Specify the particular Request to which a response is given. For the convenience

of the Court and counsel, it is asked that a verbatim recitation of each Request be set forth

immediately preceding the answer thereto.

         2.    A denial shall fairly meet the substance of the requested admission, and when

good faith requires that You qualify an answer or deny only part of the matter of which an

admission is requested, You shall specify so much of it as is true and qualify or deny the

remainder. You may not give lack of information or knowledge as a reason for failure to admit

or deny unless your response states that You have made a reasonable inquiry and that the

information known or readily obtainable by You is insufficient to enable You to admit or deny

the Request.

         3.    All grounds for an objection to a Request shall be stated with specificity.

         4.    If any Request is objected to on the grounds of attorney-client privilege or work

product, the basis for the objection should be stated in detail to permit adequate review by the

Court.

         5.    If in responding to these Requests you encounter any ambiguity, You shall set

forth the matter deemed ambiguous and the construction You used in responding.

         6.    These requests are continuing in nature. If after answering the Requests, You

obtain or become aware of any information or answers that are responsive to these Requests, you

shall promptly amend or supplement Your answers to these Requests as required under Federal

Rule of Civil Procedure 26(e).




                                                 2
                                          DEFINITIONS

       Unless otherwise defined, all words and phrases used herein shall be accorded their usual

meaning and shall be interpreted in their common, ordinary sense. As used in the Requests, the

words set forth below shall be defined as follows:

       1.      The term “COMMUNICATION” or “COMMUNICATIONS” shall mean any and

all forms of contact, whether oral, electronic, or written, formal or informal, direct or indirect, at

any time or place, and under any circumstances whatsoever, whereby information of any nature

was transmitted, transferred, or recorded.

       2.      The term “DEFENDANTS” shall mean collectively TAKE-TWO, YUKE’S, and

WWE.

       3.      The term “DOCUMENT” shall mean any written, printed, typed, recorded or

graphic matter, however produced, reproduced or stored, including the originals and all non-

identical copies, whether different from the originals by reason of any notations made on such

copies or otherwise, in the actual or constructive possession, custody or control of YOU,

including but not limited to contracts, letter agreements, e-emails, electronically stored

information, records, correspondence, memoranda, handwritten notes, records or summaries of

negotiations, records or summaries of interviews or conversations, audio or video recordings, all

web-based media, photographs, corporate minutes, diaries, telephone logs, schedules, drawings,

statistical statements, work papers, disks, data cards, films, data processing files, charts, graphs,

microfiche, microfilm, contracts, notices, reports, recitals, statements, worksheets, abstracts,

resumes, summaries, jottings, market data, books, journals, ledgers, audits, maps, diagrams,

research documents, newspapers, appointment books, desk calendars, expense reports, computer

printout and other computer readable records, and all drafts or modifications thereof. Any such

DOCUMENT bearing on any sheet or part thereof any marks such as initials, stamped indices,


                                                  3
comments or notations or any character or characters which are not part of the signed text or

photographic reproduction thereof is to be considered as a separate DOCUMENT.

        4.      The term “LITIGATION” refers to the lawsuit filed by PLAINTIFF against

DEFENDANTS in the United States District Court for the Southern District of Illinois with case

number 3:18-cv-966-MJR-DGW.

        5.      The term “PERSON” shall mean any natural person, firm, organization, or

business entity, whether individual or proprietorship, joint venture, partnership, corporation,

association, or otherwise.

        6.      The term “PLAINTIFF,” “YOU,” or “YOUR” refers to Plaintiff Catherine

Alexander, as well as her agents, representatives, attorneys, experts, insurers, executors,

administrators, and all other PERSONS acting or purporting to act on her behalf.

        7.      The term “RANDY ORTON” refers to professional wrestler Randy Orton.

        8.      The term “TAKE-TWO” shall mean Defendants Take-Two Interactive Software,

Inc., 2K Games, Inc., 2K Sports, Inc., Visual Concepts Entertainment, and any of their former or

current parents, subsidiaries, predecessors, successors, affiliated entities, controlled entities, joint

ventures, related entities, agents, attorneys, employees, interns, representatives, assigns,

directors, or officers and all other PERSONS acting or per porting to act on their behalf.

        9.      The term “TATTOOS” shall mean each, any, and all works asserted against

DEFENDANTS in this LITIGATION, including without limitation those identified by Copyright

Office Application Nos. SR 1-6654110382, SR 1-665110274, SR 1-6654110460, SR 1-

6654110416, SR 1-6654110348, and SR 1-6654110538. Each of the TATTOOS is referred to

using the term “TATTOO.”




                                                   4
         10.     The term “WWE 2K” shall mean each, any, and all electronic games and other

material that PLAINTIFF asserts infringe the TATTOOS, including without limitation WWE

2K16, WWE 2K17, and WWE 2K18.

         11.     The term “YUKE’S” shall mean Defendants Yuke’s Co., Ltd. and Yuke’s LA,

Inc., and any of their former or current parents, subsidiaries, predecessors, successors, affiliated

entities, controlled entities, joint ventures, related entities, agents, attorneys, employees, interns,

representatives, assigns, directors, or officers and all other PERSONS acting or per porting to act

on their behalf.

         12.     The term “WWE” shall mean Defendant World Wrestling Entertainment, Inc. and

any of its former or current parents, subsidiaries, predecessors, successors, affiliated entities,

controlled entities, joint ventures, related entities, agents, attorneys, employees, interns,

representatives, assigns, directors, or officers and all other PERSONS acting or per porting to act

on its behalf.

         13.     The words “and” and “or” shall be construed both conjunctively and

disjunctively, and each shall include the other wherever such dual construction will serve to

bring within the scope of a request any PERSONS, COMMUNICATIONS, or DOCUMENTS

which otherwise would not be brought within its scope.

         14.     “Any” and “all” are mutually interchangeable and are meant to encompass each

other.

         15.     The singular includes the plural and vice versa.

         16.     The past tense shall be construed to include the present tense and vice versa.




                                                   5
                                REQUESTS FOR ADMISSION


REQUEST FOR ADMISSION NO. 1:

      Admit that the TATTOO titled “Bible Verse Design” was created with contributions,

guidance, or other input from RANDY ORTON.


REQUEST FOR ADMISSION NO. 2:

      Admit that the TATTOO titled “Dove” was created with contributions, guidance, or other

input from RANDY ORTON.


REQUEST FOR ADMISSION NO. 3:

      Admit that the TATTOO titled “Rose” was created with contributions, guidance, or other

input from RANDY ORTON.


REQUEST FOR ADMISSION NO. 4:

      Admit that the TATTOO titled “Skulls” was created with contributions, guidance, or

other input from RANDY ORTON.


REQUEST FOR ADMISSION NO. 5:

      Admit that the TATTOO titled “Tribal Addition Design” was created with contributions,

guidance, or other input from RANDY ORTON.


REQUEST FOR ADMISSION NO. 6:

      Admit that the TATTOO titled “Tribal Design” was created with contributions, guidance,

or other input from RANDY ORTON.




                                             6
REQUEST FOR ADMISSION NO. 7:

      Admit that the TATTOO titled “Bible Verse Design” was created to reflect the personal

expression of RANDY ORTON.


REQUEST FOR ADMISSION NO. 8:

      Admit that the TATTOO titled “Dove” was created to reflect the personal expression of

RANDY ORTON.


REQUEST FOR ADMISSION NO. 9:

      Admit that the TATTOO titled “Rose” was created to reflect the personal expression of

RANDY ORTON.


REQUEST FOR ADMISSION NO. 10:

      Admit that the TATTOO titled “Skulls” was created to reflect the personal expression of

RANDY ORTON.


REQUEST FOR ADMISSION NO. 11:

      Admit that the TATTOO titled “Tribal Addition Design” was created to reflect the

personal expression of RANDY ORTON.


REQUEST FOR ADMISSION NO. 12:

      Admit that the TATTOO titled “Tribal Design” was created to reflect the personal

expression of RANDY ORTON.


REQUEST FOR ADMISSION NO. 13:

      Admit that the TATTOO titled “Bible Verse Design” is imbued with special meaning

attributable to RANDY ORTON.
REQUEST FOR ADMISSION NO. 14:

          Admit that the TATTOO titled “Dove” is imbued with special meaning attributable to

RANDY ORTON.


REQUEST FOR ADMISSION NO. 15:

          Admit that the TATTOO titled “Rose” is imbued with special meaning attributable to

RANDY ORTON.


REQUEST FOR ADMISSION NO. 16:

          Admit that the TATTOO titled “Skulls” is imbued with special meaning attributable to

RANDY ORTON.


REQUEST FOR ADMISSION NO. 17:

          Admit that the TATTOO titled “Tribal Addition Design” is imbued with special meaning

attributable to RANDY ORTON.


REQUEST FOR ADMISSION NO. 18:

          Admit that the TATTOO titled “Tribal Design” is imbued with special meaning

attributable to RANDY ORTON.


REQUEST FOR ADMISSION NO. 19:

          Admit that the TATTOO titled “Bible Verse Design” was created using a preexisting

design.


REQUEST FOR ADMISSION NO. 20:

          Admit that the TATTOO titled “Dove” was created using a preexisting design.
REQUEST FOR ADMISSION NO. 21:

          Admit that the TATTOO titled “Rose” was created using a preexisting design.


REQUEST FOR ADMISSION NO. 22:

          Admit that the TATTOO titled “Skulls” was created using a preexisting design.


REQUEST FOR ADMISSION NO. 23:

          Admit that the TATTOO titled “Tribal Addition Design” was created using a preexisting

design.


REQUEST FOR ADMISSION NO. 24:

          Admit that the TATTOO titled “Tribal Design” was created using a preexisting design.


REQUEST FOR ADMISSION NO. 25:

          Admit that images of tribal designs are common in tattoos.


REQUEST FOR ADMISSION NO. 26:

          Admit that images of writing are common in tattoos.


REQUEST FOR ADMISSION NO. 27:

          Admit that images of doves are common in tattoos.


REQUEST FOR ADMISSION NO. 28:

          Admit that images of roses are common in tattoos.


REQUEST FOR ADMISSION NO. 29:

          Admit that images of skulls are common in tattoos.
REQUEST FOR ADMISSION NO. 30:

        Admit that YOU do not own a copyright in Bible verse 1 Peter 5:8.


REQUEST FOR ADMISSION NO. 31:

        Admit that the TATTOOS were not registered with the United States Copyright Office on

or before April 17, 2018.


REQUEST FOR ADMISSION NO. 32:

        Admit that YOU do not hold a certificate of registration from the Copyright Office for

any of the TATTOOS.


REQUEST FOR ADMISSION NO. 33:

        Admit that in each release of WWE 2K, users can choose to play as any wrestler on the

current roster of the WWE.


REQUEST FOR ADMISSION NO. 34:

        Admit that WWE 2K includes up-to-date depictions of WWE wrestlers.


REQUEST FOR ADMISSION NO. 35:

        Admit that WWE 2K depicts WWE wrestlers’ likenesses realistically.


REQUEST FOR ADMISSION NO. 36:

        Admit that WWE 2K depicts current WWE wrestlers bearing the tattoos they bear in real

life.


REQUEST FOR ADMISSION NO. 37:

        Admit that, in WWE 2K, the TATTOOS are part of RANDY ORTON’s likeness.
REQUEST FOR ADMISSION NO. 38:

       Admit that, in WWE 2K, a depiction of RANDY ORTON’s likeness without his

TATTOOS would not be realistic.


REQUEST FOR ADMISSION NO. 39:

       Admit that, in WWE 2K, the TATTOOS are included for biographical accuracy.


REQUEST FOR ADMISSION NO. 40:

       Admit that WWE 2K depicts WWE wrestlers wearing the clothing they would wear in an

actual WWE wrestling match.


REQUEST FOR ADMISSION NO. 41:

       Admit that, during WWE 2K gameplay, a user can cause depictions of current WWE

wrestlers to perform wrestling moves and maneuvers.


REQUEST FOR ADMISSION NO. 42:

       Admit that in professional wrestling matches wrestlers seek to win their matches by

pinfall, submission, or countout.


REQUEST FOR ADMISSION NO. 43:

       Admit that, in WWE 2K, users seek to win their matches by pinfall, submission, or

countout.


REQUEST FOR ADMISSION NO. 44:

       Admit that WWE 2K depicts characters other than wrestlers, including but not limited to

referees, managers, and audience members.
REQUEST FOR ADMISSION NO. 45:

        Admit that, in each release of WWE 2K, users can choose to play wrestling matches in

different settings.


REQUEST FOR ADMISSION NO. 46:

        Admit that WWE 2K depicts graphics, including but not limited to stylized text, icons,

and interactive menus.


REQUEST FOR ADMISSION NO. 47:

        Admit that the audio that plays during WWE 2K includes cheering crowds.


REQUEST FOR ADMISSION NO. 48:

        Admit that the audio that plays during WWE 2K includes bells.


REQUEST FOR ADMISSION NO. 49:

        Admit that WWE 2K depicts arenas realistically.


REQUEST FOR ADMISSION NO. 50:

        Admit that WWE 2K depicts wrestling rings realistically.


REQUEST FOR ADMISSION NO. 51:

        Admit that, while a user plays WWE 2K, the camera angle shifts automatically to follow

the gameplay.


REQUEST FOR ADMISSION NO. 52:

        Admit that, while a user plays WWE 2K, some wrestlers may be blocked from view by

other wrestlers in the ring.
REQUEST FOR ADMISSION NO. 53:

       Admit that, while a user plays WWE 2K, some of the TATTOOS may be blocked from

view by other wrestlers in the ring.


REQUEST FOR ADMISSION NO. 54:

       Admit that not all available WWE 2K wrestlers are visible on screen during gameplay.


REQUEST FOR ADMISSION NO. 55:

       Admit that RANDY ORTON does not appear in WWE 2K every time a user plays WWE

2K.


REQUEST FOR ADMISSION NO. 56:

       Admit that the TATTOOS do not appear on screen every time a user plays a wrestling

match in WWE 2K.


REQUEST FOR ADMISSION NO. 57:

       Admit that the TATTOOS are displayed in WWE 2K only when RANDY ORTON

appears in the game.


REQUEST FOR ADMISSION NO. 58:

       Admit that no wrester other than RANDY ORTON is depicted in WWE 2K bearing the

TATTOOS.


REQUEST FOR ADMISSION NO. 59:

       Admit that WWE 2K’s camera does not automatically zoom in on the TATTOOS.
REQUEST FOR ADMISSION NO. 60:

       Admit that, when the TATTOOS appear in WWE 2K, a wrestling ring, arena, and other

aspects of WWE 2K’s gameplay also appear.


REQUEST FOR ADMISSION NO. 61:

       Admit that the TATTOO titled “Bible Verse Design” is not emphasized during WWE 2K

gameplay any more than any other tattoo.


REQUEST FOR ADMISSION NO. 62:

       Admit that the TATTOO titled “Dove” is not emphasized during WWE 2K gameplay any

more than any other tattoo.


REQUEST FOR ADMISSION NO. 63:

       Admit that the TATTOO titled “Rose” is not emphasized during WWE 2K gameplay any

more than any other tattoo.


REQUEST FOR ADMISSION NO. 64:

       Admit that the TATTOO titled “Skulls” is not emphasized during WWE 2K gameplay

any more than any other tattoo.


REQUEST FOR ADMISSION NO. 65:

       Admit that the TATTOO titled “Tribal Addition Design” is not emphasized during WWE

2K gameplay any more than any other tattoo.


REQUEST FOR ADMISSION NO. 66:

       Admit that the TATTOO titled “Tribal Design” is not emphasized during WWE 2K

gameplay any more than any other tattoo.
REQUEST FOR ADMISSION NO. 67:

       Admit that the TATTOOS are not given any more prominence in WWE 2K than the

tattoos on any of the other wrestlers depicted in WWE 2K.


REQUEST FOR ADMISSION NO. 68:

       Admit that, in WWE 2K, RANDY ORTON often is moving.


REQUEST FOR ADMISSION NO. 69:

       Admit that, in WWE 2K, RANDY ORTON’s wrestling opponents are often moving.


REQUEST FOR ADMISSION NO. 70:

       Admit that, in WWE 2K, RANDY ORTON’s movements can obscure the TATTOOS.


REQUEST FOR ADMISSION NO. 71:

       Admit that, in WWE 2K, RANDY ORTON’s wrestling opponents’ movements can

obscure the TATTOOS.


REQUEST FOR ADMISSION NO. 72:

       Admit that wrestlers sometimes appear out of focus during WWE 2K gameplay.


REQUEST FOR ADMISSION NO. 73:

       Admit that the TATTOOS sometimes appear out of focus during WWE 2K gameplay.


REQUEST FOR ADMISSION NO. 74:

       Admit that, when RANDY ORTON appears in a wrestling match in WWE 2K, other

wrestlers may also appear in the wrestling ring.
REQUEST FOR ADMISSION NO. 75:

       Admit that, in WWE 2K, other wrestlers in the wrestling ring can block the TATTOOS

from view.


REQUEST FOR ADMISSION NO. 76:

       Admit that, in WWE 2K, the TATTOOS are depicted smaller than in real life.


REQUEST FOR ADMISSION NO. 77:

       Admit that, when the TATTOOS are depicted on an average television screen during

WWE 2K gameplay, they are depicted smaller than they would if the user was viewing the

TATTOOS on RANDY ORTON in person.


REQUEST FOR ADMISSION NO. 78:

       Admit that, in WWE 2K, the TATTOOS are depicted alongside other tattoos.


REQUEST FOR ADMISSION NO. 79:

       Admit that it is more difficult to observe smaller, moving, grouped images than it is

larger, static, standalone images.


REQUEST FOR ADMISSION NO. 80:

       Admit that, during WWE 2K MyCAREER mode, the user creates a customized

“MyPLAYER” character by selecting features.


REQUEST FOR ADMISSION NO. 81:

       Admit that the TATTOOS cannot be added to a WWE 2K “MyPLAYER” character.
REQUEST FOR ADMISSION NO. 82:

      Admit that the only time the TATTOOS appear in the WWE 2K’s MyCAREER story

mode is when the RANDY ORTON wrestler wrestles as a computer-controlled opponent or as a

team member of the “MyPLAYER” character.


REQUEST FOR ADMISSION NO. 83:

      Admit that RANDY ORTON does not appear on the covers for WWE 2K18.


REQUEST FOR ADMISSION NO. 84:

      Admit that RANDY ORTON does not appear on the covers for WWE 2K17.


REQUEST FOR ADMISSION NO. 85:

      Admit that RANDY ORTON does not appear on the covers for WWE 2K16.


REQUEST FOR ADMISSION NO. 86:

      Admit that the TATTOOS do not appear on the covers for WWE 2K18.


REQUEST FOR ADMISSION NO. 87:

      Admit that the TATTOOS do not appear on the covers for WWE 2K17.


REQUEST FOR ADMISSION NO. 88:

      Admit that the TATTOOS do not appear on the covers for WWE 2K16.


REQUEST FOR ADMISSION NO. 89:

      Admit that the TATTOOS were created to be inked on a human.


REQUEST FOR ADMISSION NO. 90:

      Admit that YOUR business is inking tattoos on humans.
REQUEST FOR ADMISSION NO. 91:

      Admit that TAKE-TWO is not in the business of inking tattoos on humans.


REQUEST FOR ADMISSION NO. 92:

      Admit that YOU have never been in the video game business.


REQUEST FOR ADMISSION NO. 93:

      Admit that TAKE-TWO is not a competitor of PLAINTIFF.


REQUEST FOR ADMISSION NO. 94:

      Admit that WWE 2K is not a substitute for the TATTOOS.


REQUEST FOR ADMISSION NO. 95:

      Admit that the TATTOOS cannot be purchased from DEFENDANTS as separable items

apart from WWE 2K.


REQUEST FOR ADMISSION NO. 96:

      Admit that YOU have not commercialized the TATTOOS.


REQUEST FOR ADMISSION NO. 97:

      Admit that YOU have not licensed to another PERSON the ability to include the

TATTOOS in another work.


REQUEST FOR ADMISSION NO. 98:

      Admit that YOU have not licensed to another PERSON the ability to include the

TATTOOS in a video game.
REQUEST FOR ADMISSION NO. 99:

       Admit that no PERSON, other than YOU, has marketed the TATTOOS other than in

connection with RANDY ORTON.


REQUEST FOR ADMISSION NO. 100:

       Admit that YOU have not licensed to another PERSON the ability to use the TATTOOS

other than in connection with RANDY ORTON.


REQUEST FOR ADMISSION NO. 101:

       Admit that no PERSON has sought a license from YOU to use the TATTOOS other than

in connection with RANDY ORTON.


REQUEST FOR ADMISSION NO. 102:

       Admit that YOU have not licensed to another PERSON the ability to create any

merchandise depicting the TATTOOS other than in connection with RANDY ORTON.


REQUEST FOR ADMISSION NO. 103:

       Admit that YOU have not created any merchandise depicting the TATTOOS.


REQUEST FOR ADMISSION NO. 104:

       Admit that, prior to 2018, YOU never asserted that the display of the TATTOOS in an

audio-visual work required a license or permission from YOU.


REQUEST FOR ADMISSION NO. 105:

       Admit that YOU never inked the TATTOOS on any PERSON other than RANDY

ORTON.
REQUEST FOR ADMISSION NO. 106:

         Admit that YOU have not sold any merchandise depicting the TATTOOS.


REQUEST FOR ADMISSION NO. 107:

         Admit that YOU have not made a profit by selling any merchandise depicting the

TATTOOS.


REQUEST FOR ADMISSION NO. 108:

         Admit that YOU have received no revenues from licensing the TATTOOS.


REQUEST FOR ADMISSION NO. 109:

         Admit that YOU have received no revenues from the depiction of the TATTOOS as they

appear on RANDY ORTON.


REQUEST FOR ADMISSION NO. 110:

         Admit that YOU have received no revenues from the depiction of a tattoo when the

PERSON inked with such tattoo appeared in the media or on merchandise.


REQUEST FOR ADMISSION NO. 111:

         Admit that YOU have received no revenues from the use of the TATTOOS in video

games.


REQUEST FOR ADMISSION NO. 112:

         Admit that YOU have received no revenues from the use of any tattoo inked or designed

by YOU in video games.


REQUEST FOR ADMISSION NO. 113:

         Admit that RANDY ORTON has the right to license his likeness to others.
REQUEST FOR ADMISSION NO. 114:

       Admit that RANDY ORTON’s likeness includes the TATTOOS.


REQUEST FOR ADMISSION NO. 115:

       Admit that YOU have not entered into any written agreements with RANDY ORTON.


REQUEST FOR ADMISSION NO. 116:

       Admit that YOU never informed RANDY ORTON that he would need YOUR

permission to be depicted in a video game bearing his TATTOOS.


REQUEST FOR ADMISSION NO. 117:

       Admit that YOU never informed RANDY ORTON that he would need YOUR

permission to be depicted in any form of media, including but not limited to photographs,

magazines, and television programs bearing his TATTOOS.


REQUEST FOR ADMISSION NO. 118:

       Admit that, prior to this LITIGATION, YOU never informed RANDY ORTON that

YOU objected to him being depicted in any form of media, including but not limited to

photographs, magazines, and television programs bearing his TATTOOS.


REQUEST FOR ADMISSION NO. 119:

       Admit that this LITIGATION is the first instance in which YOU claimed that YOUR

copyrights were violated by RANDY ORTON being depicted in media bearing his TATTOOS.


REQUEST FOR ADMISSION NO. 120:

       Admit that YOU are aware that there are other lawsuits against TAKE-TWO regarding

the depiction of athletes’ tattoos in video games.
REQUEST FOR ADMISSION NO. 121:

       Admit that YOU did not initiate this LITIGATION until learning of the other lawsuits

against TAKE-TWO regarding the depiction of athletes’ tattoos in video games.




 Dated: October 5, 2018                         Respectfully submitted,

                                                 /s/ Dale Cendali
                                                Dale M. Cendali (admitted pro hac vice)
                                                Joshua L. Simmons (admitted pro hac vice)
                                                Kirkland & Ellis LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone: (212) 446-4800
                                                dale.cendali@kirkland.com
                                                joshua.simmons@kirkland.com

                                                Michael J. Nester (#02037211)
                                                Donovan Rose Nester P.C.
                                                15 North 1st Street, Suite A
                                                Belleville, Illinois 62220
                                                Telephone: (618) 212-6500
                                                mnester@drnpc.com

                                                Attorneys for Defendants 2K Games, Inc., 2K
                                                Sports, Inc., Take-Two Interactive Software,
                                                Inc., and Visual Concepts Entertainment
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS
                            EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
            Plaintiff,                 )
                                       )
-vs-                                   )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )              Case No. 3:18-cv-966-MJR-DGW
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
            Defendants.                )

                               CERTIFICATE OF SERVICE
       I hereby certify that on October 5, 2018, I electronically filed the foregoing
DEFENDANTS TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K
SPORTS, INC., AND VISUAL CONCEPTS ENTERTAINMENT’S FIRST SET OF
REQUESTS FOR ADMISSION TO PLAINTIFF CATHERINE ALEXANDER with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
following:

                  Anthony G. Simon             asimon@simonlawpc.com
                  Benjamin R. Askew            baskew@simonlawpc.com
                  Anthony R. Friedman          afriedman@simonlawpc.com
                  Carrie L. Roseman            croseman@simonlawpc.com
                  R. Seth Crompton             scrompton@allfela.com
                  Tracey Blasa                 tblasa@allfela.com
                  Jerry McDevitt               jerry.mcdevitt@klgates.com
                  Curtis Krasik                curtis.krasik@klgates.com

                                         /s/ Dale Cendali
                                         Dale M. Cendali (admitted pro hac vice)
                                         Kirkland & Ellis LLP
                                         601 Lexington Avenue
                                         New York, New York 10022

                                         Attorney for Defendants 2K Games, Inc., 2K
                                         Sports, Inc., Take-Two Interactive Software,
                                         Inc., and Visual Concepts Entertainment
